831 F.2d 295
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.LIBERTY STATE BANK & TRUST, Plaintiff-Appellee,v.METRO PASSBOOK INC., A Texas Corporation; David Kersh,Individually and Acting Assignee, Defendants-Appellants.
No. 85-1624
United States Court of Appeals, Sixth Circuit.
October 6, 1987.

ORDER
Before BOYCE F. MARTIN Jr. and DAVID A. NELSON, Circuit Judges, and CONTIE, Senior Circuit Judge.


1
The panel after a review of the record believes there is a serious question of whether or not there is diversity jurisdiction in this case.  The record contains no finding by the district court.  We therefore reverse the judgment and remand the case to the district court for a finding on whether or not there is sufficient diversity to grant jurisdiction.


2
Upon receipt of this case by the Clerk of the United States District Court for the Eastern District of Michigan, it shall be realloted as provided by the local rules.